Name: 81/373/EEC: Commission Decision of 14 May 1981 establishing that the apparatus described as 'Arenberg- R. F. pulsed oscillator, model PG-655-C with accessories', may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  communications;  electronics and electrical engineering
 Date Published: 1981-06-03

 Important legal notice|31981D037381/373/EEC: Commission Decision of 14 May 1981 establishing that the apparatus described as 'Arenberg- R. F. pulsed oscillator, model PG-655-C with accessories', may be imported free of Common Customs Tariff duties Official Journal L 145 , 03/06/1981 P. 0023 - 0023Commission Decisionof 14 May 1981establishing that the apparatus described as "Arenberg-R. F. pulsed oscillator, model PG-655-C with accessories", may be imported free of Common Customs Tariff duties(81/373/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 4 November 1980, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Arenberg-R. F. pulsed oscillator, model PG-655-C with accessories", to be used for research involving the measurement of the speed of ultrasonic waves in new materials of physical interest, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community ;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 26 March 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is an oscillator;Whereas its objective technical characteristics such as the power and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus ;Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified,HAS ADOPTED THIS DECISION:Article 1The apparatus described as "Arenberg-R. F. pulsed oscillator, model PG-655-C with accessories", which is the subject of an application by the United Kingdom of 4 November 1980, may be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 May 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------